283 F.2d 873
Don JORDAN, Plaintiff-Appellant,v.Bernardo PARET, Defendant-Appellee.
No. 238.
Docket 26673.
United States Court of Appeals Second Circuit.
Submitted December 5, 1960.
Decided December 7, 1960.

Appeal from the United States District Court for the Southern District of New York; Lloyd F. MacMahon, Judge.
George Berkowitz, New York City, for plaintiff-appellant.
Michael P. Capriano, New York City, for defendant-appellee.
Simpson, Thacher & Bartlett, New York City (Robert S. Carlson, New York City, of counsel), for Madison Square Garden Boxing, Inc., intervenor.
Before CLARK, WATERMAN and FRIENDLY, Circuit Judges.
PER CURIAM.


1
The application of Madison Square Garden Boxing, Inc., to intervene on this appeal is granted. We affirm the vacation below of the interlocutory injunction granted the plaintiff. We are of the opinion that plaintiff-appellant has not sustained the burden required of him to reverse the discretionary judgment entered below.